DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2021 has been entered.
 
Response to Amendment
Amendment dated 12/14/2020 has been entered. Claims 1-2 are amended. Claims 16-20 have been cancelled.  Claims 1-15 are pending in application. 

Response to Arguments

Applicant’s argument dated 12/14/2020 has been acknowledged but are moot as a new ground of rejection is made in view of new primary reference Grillberger et al. (US 2009/0294921 A1) (instead of Cheng reference)  and none of the arguments apply to Grillberger or its combination with secondary references used in current office action.

Applicant’s amendment to claim 1 overcomes 112(b) rejections set forth in previous office action. Accordingly, associated 112(b) rejection of claims 1-15 as set forth in previous office action are hereby withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Grillberger et al. (US 2009/0294921 A1) (with supporting evidence from Paknejad (US 2017/0117246 A1))

Regarding claim 1, Grillberger discloses,


    PNG
    media_image1.png
    734
    833
    media_image1.png
    Greyscale

	An interconnect stack (200 comprising metallization layers 210, 220 & 230, see annotated Fig. 2K above) comprising:
a first dielectric layer (211, para [0034]);
a first trench (A-B-C-D) formed in the first dielectric layer; 
a first liner (212, para [0034]) deposited in the first trench, wherein the first liner defines a second trench (E-F-G-H); 
a first conductive material (metal 212A, para [0034], Fig. 2j) in the second trench;
a multi-region cap layer (including 213A and portion of barrier material 212B on top surface of 212A as shown above) deposited over a top surface (E-H) of the first conductive material; 
wherein the multi-region cap layer comprises a cap-and-liner layer (portion of 212B on top surface of 212A) deposited over a first region (J-K) of the top surface of the first conductive material; 
wherein the multi-region cap layer further comprises a cap layer (213A) that is: deposited over a second region (comprising E-J & K-H) of the top surface; substantially co-planar with the cap-and-liner layer region (upper and lower surfaces of 213A is respectively coplanar with upper and lower surfaces of the portion of 212B on top surface of 212A); and surrounds the cap-and-liner layer region (as seen);
a second dielectric layer (221, para [0050]) deposited over the first dielectric layer and the multi-region cap layer (as seen), a third trench (inherent trench in which 222B & 212B are disposed i.e. trench formed by outer periphery of 212B; part of the outer periphery of the trench shown as S-I-J-K-L-Q) that extends through the second dielectric layer and is over the multi- region cap layer (as seen);
a bottom surface (J-K) of the third trench comprises the cap-and-liner layer region (portion of 212B on top surface of 212A);
and a second liner (212B on sidewall of the third trench) in the third trench; 2Docket No. YOR820161905US02
wherein the second liner is on sidewalls of the third trench and communicatively coupled to the cap-and-liner layer region (both second liner and cap-and-liner region are part of same 212B and hence inherently communicatively coupled to each other); 
wherein the cap-and-liner layer region functions as: an extension of the second liner (extension of 212B on top surface of 212A) that performs substantially the same liner functions performed by the second liner (portion of 212B on top surface of 212A, that is the cap-and-liner region, performs the same liner function of 212B lining the inner sidewalls of the third trench);
and a cap (212B functions as a cap of 212A) that counters electro-migration or surface migration at the first region of the top surface of the first conductive material (see para [0034], 212B is a barrier material diffusion blocking characteristics and electro migration performance and see evidence from Paknejad (US 2017/0117246 A1), para [0139], which states inter-diffusion is based on electro-migration. Therefore diffusion blocking anticipated to be based on blocking (or countering) electro migration as evidenced from Paknejad and therefore Grillberger’ s 212B is anticipated to be capable of blocking/countering electro-migration at region J-K of the top surface of 212A).

Regarding claim 2, Grillberger discloses the interconnect stack of claim 1 and further disclose, wherein the second liner (212B on sidewall of the third trench) and the cap-and-liner layer region (212B on top surface of 212A) define a fourth trench (M-N-0-P). 

Regarding claim 3, Grillberger discloses the interconnect stack of claim 2 and further disclose, wherein a second conductive material (via 222B which is part of metal region 222, para [0050]) is deposited in the fourth trench (as seen).

Regarding claim 4, Grillberger discloses the interconnect stack of claim 3 and further disclose, wherein the second liner (212B on the sidewall of the third trench) adheres a portion of the second conductive material (222B) to the second dielectric layer (221).

Regarding claim 5, Grillberger discloses the interconnect stack of claim 4 and further disclose, wherein a third dielectric layer (231, para [0050]) is deposited over the second dielectric layer and the second conductive material.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Grillberger et al. (US 2009/0294921 A1).

Regarding claim 6, Grillberger discloses the interconnect stack of claim 5 but does not explicitly discloses, wherein a fifth trench extends through the third dielectric layer and over the second conductive material.
But Grillberger additionally discloses,
	
	A dielectric cap layer 222A may be formed on the metal region 222 in the form of a spatially restricted layer in a similar manner as is explained for the layer 213A. Furthermore, the semiconductor device 200 may comprise a further metallization layer 230 including a dielectric material 231, for instance in the form of a low-k dielectric material, which may also connect to material 221 at an enhanced adhesion may be provided due to the spatial restriction of the dielectric cap layer 222A. (Para [0050]).

	It would be obvious to one in ordinary skill in art before the effective filing date of the claimed invention, to modify Grillberger such that the dielectric cap layer 222A formed on metal region 222B in the form of a spatially restricted layer in a similar manner 213A is formed such that another metal layer 212B, 222B  are formed in the metallization layer 230 such that 212B is formed in a fifth trench (Q-R-S-T-U, see examiner modified figure 2K below) extending through the third dielectric layer (231) and over the second conductive material 222B (as shown), according to disclosing of Grillberger above, in order to provide metallization layer 230 with enhanced adhesion due to forming spatially restricted  dielectric cap layer 222A similar to 213A, as taught by Grillberger above.


    PNG
    media_image2.png
    767
    813
    media_image2.png
    Greyscale

Regarding claim 7, Grillberger discloses the interconnect stack of claim 6 and further disclose, wherein a bottom surface (R-S) of the fifth trench comprises at least a portion of the top surface of the second conductive material (222B in metallization layer 220).

Regarding claim 8, Grillberger discloses the interconnect stack of claim 7 and further disclose, wherein a third liner is deposited in the fifth trench (212B on inner sidewalls of the fifth trench Q-R-S-T-U).  

Regarding claim 9, Grillberger discloses the interconnect stack of claim 8 and further disclose, wherein the third liner is on sidewalls of the fifth trench (as seen).  

Regarding claim 10, Grillberger discloses the interconnect stack of claim 9 and further disclose, wherein the third liner (portion of 212B on bottom surface of the fifth trench) is also on the portion of the top surface of the second conductive material (i.e. 222B in metallization layer 220).

Regarding claim 11, Grillberger discloses the interconnect stack of claim 10 and further disclose (with supporting evidence from Paknejad (US 2017/0117246 A1), wherein the third liner that is on the portion of the top surface of the second conductive material (third linear 212B in 230 that is on the top portion of the top surface of 222B in 220) functions as a cap region (capping 222B and hence function as a cap region) configured to counter electro-migration or surface migration at the top surface of the second conductive material(see Grillberger, para [0034], 212B is a barrier material and providing the diffusion blocking characteristics and electro migration performance  and see evidence from Paknejad (US 2017/0117246 A1), para [0139] which states inter-diffusion is based on electro-migration . Therefore diffusion blocking anticipated to be based on blocking (or countering) electro migration as evidenced from Paknejad and therefore Grillberger’ s third liner 212B on the top surface of the second conductive material 222B (in 220) is anticipated to be capable of blocking/countering electro-migration at the top surface of the second conductive material 222B).

 Regarding claim 12, Grillberger discloses the interconnect stack of claim 11 and further disclose, wherein the third liner defines a sixth trench (1-2-3-4-5-6).

Regarding claim 13, Grillberger discloses the interconnect stack of claim 12 and further disclose, wherein a third conductive material deposited in the sixth trench (222B in 1-2-3-4-5-6).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Grillberger et al. and further in view of Huang et al. (US 2005/00988896 A1).

Regarding claim 14, Grillberger discloses the interconnect stack of claim 13 but does not explicitly disclose, wherein a cap layer is deposited over a top surface of the third conductive material.

    PNG
    media_image3.png
    991
    828
    media_image3.png
    Greyscale

	But Grillberger additionally disclose, dielectric cap layer formed on the metal lines to form an interface with each of the metal lines, a dielectric cap layer of a sophisticated metallization system may be provided in a locally restricted manner so as to enable direct contact of the dielectric material of one metallization layer with a low-k dielectric material of a subsequent metallization layer, which may thus provide enhanced adhesion and overall mechanical integrity (abstract). 
	A plurality of metallization layers stacked on top of each other is necessary to realize the connections between all internal circuit elements and I/O (input/output), power and ground pads of the circuit design under consideration (para [0005])
	And Huang discloses, multi-level interconnect stack may comprise four metallization layers formed in an interconnect stack (see Fig. 3).
Thus, it would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to form a fourth metallization layer (240 as shown above) on top of third metallization layer (230), according to the disclosing of Huang above, in order facilitate realize connections between all internal circuit elements and I/O inputs, power and ground pads of the circuit design under consideration, as taught by Grillberger  and to form the fourth metallization layer  with another spatially restricted dielectric cap layer 222A (similar to 213A) deposited on the top surface of the third conductive material in the sixth trench (as shown), according to disclosing of Grillberger, in order to enable direct contact of the dielectric material 231 of the third metallization layer 230 with low-k dieltric of the fourth metallization layer 240, which may thus provide enhanced adhesion and overall mechanical integrity, as taught by Grillberger above.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Grillberger et al. and further in view of Cheng et al. (US 2015/0014778 A1).

Regarding claim 15, Grillberger discloses the interconnect stack of claim 14 but does not explicitly disclose, wherein a bottom region of the first liner is communicatively coupled to a source region of a transistor or a drain region of the transistor.
Grillberger additionally discloses, substrate 201 in and above which circuit elements, such as transistors, and the like may be provided (para [0034])
 
Meanwhile Cheng discloses,



    PNG
    media_image4.png
    590
    818
    media_image4.png
    Greyscale


A device with multi-tiered contact structure (abstract) wherein vias (70) are connecting source/drain contact of a transistor 40 such that a bottom region of the first liner (first linear as annotated in Fig. 17 above) is communicatively coupled to a source region of a transistor or a drain region of the transistor (see source/drain region of transistor 16 as annotated above).
	It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention, to further modify Grillberger such that a transistor source/drain is connected to  bottom region of the first liner 212 is communicatively coupled to a source region of a transistor (16) or a drain region of the transistor, according to disclosing of Cheng above, in order to form a device with multi-tiered contact structure, as taught by Cheng above. 




        Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona time Zone).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer 
                                                      
/KHATIB A RAHMAN/Examiner, Art Unit 2813